Name: Council Decision of 1Ã December 2009 adopting the Council's Rules of Procedure
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service
 Date Published: 2009-12-11

 11.12.2009 EN Official Journal of the European Union L 325/35 COUNCIL DECISION of 1 December 2009 adopting the Council's Rules of Procedure (2009/937/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(3) thereof, Whereas: (1) The Treaty of Lisbon brings several modifications to the functioning of the Council and of its Presidency, to the Council structure, as well as to the different types of Union legal acts and to the process for adopting acts, notably by distinguishing between legislative and non-legislative acts. (2) It is therefore necessary to replace the Rules of Procedure adopted on 15 September 2006 (1) by Rules of Procedures which comprise the modifications necessary for the implementation of the Treaty of Lisbon, HAS ADOPTED THIS DECISION: Article 1 The Council's Rules of Procedure of 15 September 2006 shall be replaced by the provisions in the Annex. By derogation from Article 2(2) of Annex III to the Council's Rules of Procedure, the population figures which are inserted by this Decision in Article 1 of that Annex shall apply for the period from 1 December 2009 to 31 December 2010. Article 2 In accordance with the Protocol on the role of national Parliaments in the European Union, Article 3(3) of the Council's Rules of Procedure as adopted by this Decision shall apply to draft legislative acts adopted and forwarded as from the day on which the Treaty of Lisbon comes into force. Article 3 This Decision shall take effect of the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2009. For the Council The President B. ASK (1) Council Decision 2006/683/EC, Euratom of 15 September 2006 adopting the Council's Rules of Procedure (OJ L 285, 16.10.2006, p. 47). ANNEX RULES OF PROCEDURE OF THE COUNCIL Article 1 General provisions, notice and venue of meetings 1. The Council shall meet when convened by its President on his or her own initiative or at the request of one of its members or of the Commission (1). 2. Seven months before the beginning of the six-month period concerned, for each Council configuration, and after appropriate consultations, the Presidency shall make known the dates which it envisages for meetings that the Council will have to hold in order to complete its legislative work or take operational decisions. Those dates shall be set out in a single document applying to all Council configurations. 3. The Council shall have its seat in Brussels. During the months of April, June and October, the Council shall hold its meetings in Luxembourg (2). In exceptional circumstances and for duly substantiated reasons, the Council or the Committee of Permanent Representatives of the governments of the Member States (hereinafter referred to as Coreper), acting unanimously, may decide that a Council meeting will be held elsewhere. 4. (3) The Presidency of the Council, with the exception of the Foreign Affairs configuration, shall be held by pre-established groups of three Member States for a period of 18 months. The groups shall be made up on a basis of equal rotation among the Member States, taking into account their diversity and geographical balance within the Union. Each member of the group shall in turn chair for a six-month period all configurations of the Council, with the exception of the Foreign Affairs configuration. The other members of the group shall assist the Chair in all its responsibilities on the basis of a common programme. The members of the team may decide alternative arrangements among themselves. 5. The decisions adopted by the Council or Coreper pursuant to these Rules of Procedure shall be adopted by a simple majority, unless these Rules provide for other voting arrangements. Unless otherwise specified, references in these Rules of Procedure to the Presidency or the President shall apply to any person chairing one of the Council configurations or, as appropriate, one of its preparatory bodies. Article 2 Configurations of the Council, role of the General Affairs configuration and the Foreign Affairs configuration and programming 1. The Council shall meet in different configurations according to the subject-matter dealt with. The list of Council configurations, other than the General Affairs and Foreign Affairs configurations, shall be adopted by the European Council acting by a qualified majority (4). The list of Council configurations is set out in Annex I. 2. The General Affairs Council shall ensure consistency in the work of the different Council configurations. It shall prepare and ensure the follow-up to meetings of the European Council, in liaison with the President of the European Council and the Commission (5). It shall be responsible for overall coordination of policies, institutional and administrative questions, horizontal dossiers which affect several of the European Union's policies, such as the multiannual financial framework and enlargement, and any dossier entrusted to it by the European Council, having regard to operating rules for the Economic and Monetary Union. 3. The arrangements for the preparation of European Council meetings are provided for in Article 3 of the Rules of Procedure of the European Council, as follows: (a) In order to ensure the preparation provided for in Article 2(2) of the Rules of Procedure of the European Council, at least four weeks before each ordinary meeting of the European Council as referred to in Article 1(1) of the Rules of Procedure of the European Council, the President of the European Council, in close cooperation with the member of the European Council representing the Member State holding the six-monthly Presidency of the Council and with the President of the Commission, shall submit an annotated draft agenda to the General Affairs Council. Contributions to the proceedings of the European Council by other Council configurations shall be forwarded to the General Affairs Council at the latest two weeks before the meeting of the European Council. The President of the European Council, in close cooperation as referred to in the first subparagraph, shall prepare draft guidelines for the European Council conclusions and, as appropriate, draft conclusions and draft decisions of the European Council, which shall be discussed in the General Affairs Council. A final meeting of the General Affairs Council shall be held within the five days preceding the meeting of the European Council. In the light of that final discussion, the President of the European Council shall draw up the provisional agenda. (b) Except for imperative and unforeseeable reasons linked, for example, to current international events, no other configuration of the Council or preparatory body may, between the session of the General Affairs Council at the end of which the provisional agenda for the European Council is drawn up and the European Council meeting, discuss any subject submitted to the European Council. (c) The European Council shall adopt its agenda at the beginning of its meeting. As a rule, issues entered on the agenda should have been examined beforehand, in accordance with the provisions of this paragraph. 4. The General Affairs Council shall ensure consistency and continuity in the work of the different Council configurations in the framework of multiannual programmes in cooperation with the Commission in accordance with paragraph 6 (6). 5. The Foreign Affairs Council shall elaborate the Union's external action on the basis of strategic guidelines laid down by the European Council and ensure that the Union's action is consistent (7). It shall be responsible for the whole of the European Union's external action, namely common foreign and security policy, common security and defence policy, common commercial policy, development cooperation and humanitarian aid. The Foreign Affairs Council shall be chaired by the High Representative of the Union for Foreign Affairs and Security Policy, who may, where necessary, ask to be replaced by the member of that configuration representing the Member State holding the six-monthly presidency of the Council (8). 6. Every 18 months, the pre-established group of three Member States holding the Presidency of the Council for that period, in accordance with Article 1(4), shall prepare a draft programme of Council activities for that period. The draft shall be prepared with the President of the Foreign Affairs Council with regard to that configuration's activities during that period. The draft programme shall be prepared in close cooperation with the Commission and the President of the European Council, and after appropriate consultations. It shall be presented in a single document no later than one month before the relevant period, with a view to its endorsement by the General Affairs Council (9). 7. The Presidency which is to hold office in the relevant period shall establish, for each Council configuration, and after appropriate consultations, draft agendas for Council meetings scheduled for the next six-month period, showing the legislative work and operational decisions envisaged. These draft agendas shall be established at the latest one week before the beginning of the relevant six-month period, on the basis of the Council's 18-month programme and after consulting the Commission. They shall be set out in a single document applying to all Council configurations. Where necessary, extra Council meetings may be provided for, in addition to those previously planned. If during a six-month period any of the meetings planned during that period proves to be no longer warranted, the Presidency shall not convene it. Article 3 (10) Agenda 1. Taking into account the Council's 18-month programme, the President shall draw up the provisional agenda for each meeting. The agenda shall be sent to the other members of the Council and to the Commission at least 14 days before the beginning of the meeting. It shall be forwarded to Member States national Parliaments at the same time. 2. The provisional agenda shall contain the items in respect of which a request for inclusion on the agenda, together with any documents relating thereto, has been received by the General Secretariat from a member of the Council or from the Commission at least 16 days before the beginning of that meeting. The provisional agenda shall also indicate by way of an asterisk the items on which the Presidency, a member of the Council or the Commission may request a vote. Such an indication shall be made once all the procedural requirements provided for by the Treaties have been complied with. 3. In cases in which the eight-week period provided for in the Protocol on the role of national Parliaments in the European Union and the Protocol on the application of the principles of subsidiarity and proportionality is applicable, items relating to the adoption of a legislative act or a position at first reading in the ordinary legislative procedure shall not be placed on the provisional agenda for a decision until that eight-week period has elapsed. The Council may derogate from the eight-week period referred to in the first subparagraph where the entry of an item is subject to the exception on grounds of urgency provided for in Article 4 of the Protocol on the role of national Parliaments in the European Union. The Council shall decide in accordance with the voting rule applicable for the adoption of the act or position concerned. Save in urgent cases for which due reasons have been given, a ten-day period shall elapse between the placing of a draft legislative act on the provisional agenda for the Council and the adoption of a position (11). 4. Only items in respect of which the documents have been sent to the members of the Council and to the Commission at the latest by the date on which the provisional agenda is sent may be placed on that agenda. 5. The General Secretariat shall transmit to the members of the Council and to the Commission requests for the inclusion of items in the agenda and documents in respect of which the time limits specified above were not respected. If, by the end of the week preceding the week prior to a Council meeting, Coreper has not completed its examination of draft legislative acts, the Presidency shall, unless considerations of urgency require otherwise and without prejudice to paragraph 3, remove them from the provisional agenda. 6. The provisional agenda shall be divided into two parts, dealing respectively with deliberations on legislative acts and non-legislative activities. The first part shall be entitled Legislative deliberations and the second Non-legislative activities. The items appearing in each part of the provisional agenda shall be divided into A items and B items. Items for which approval by the Council is possible without discussion shall be entered as A items, but this does not exclude the possibility of any member of the Council or of the Commission expressing an opinion at the time of the approval of these items and having statements included in the minutes. 7. The agenda shall be adopted by the Council at the beginning of each meeting. The inclusion in the agenda of an item other than those appearing on the provisional agenda shall require unanimity in the Council. Items entered in this way may be put to the vote if all the procedural requirements provided for by the Treaties have been complied with. 8. However, an A item shall be withdrawn from the agenda, unless the Council decides otherwise, if a position on an A item might lead to further discussion thereof or if a member of the Council or the Commission so requests. 9. Any request for the inclusion of an Any other business item shall be accompanied by an explanatory document. Article 4 Representation of a Council member unable to attend Subject to the provisions of Article 11 on the delegation of voting rights, a member of the Council who is prevented from attending a meeting may arrange to be represented. Article 5 Meetings 1. The Council shall meet in public when it deliberates and votes on a draft legislative act (12). In other cases, meetings of the Council shall not be public except in the cases referred to in Article 8. 2. The Commission shall be invited to take part in meetings of the Council. The same applies to the European Central Bank in cases where it exercises its right of initiative. The Council may, however, decide to deliberate without the presence of the Commission or of the European Central Bank. 3. The members of the Council and of the Commission may be accompanied by officials who assist them. The names and functions of those officials shall be notified in advance to the General Secretariat. The maximum number of persons per delegation in the Council meeting room at the same time, including members of the Council, may be laid down by the Council. 4. Admission to meetings of the Council shall be subject to the production of a pass delivered by the General Secretariat. Article 6 Professional secrecy and production of documents in legal proceedings 1. Without prejudice to Articles 7, 8 and 9 and to provisions on public access to documents, the deliberations of the Council shall be covered by the obligation of professional secrecy, except in so far as the Council decides otherwise. 2. The Council or Coreper may authorise the production for use in legal proceedings of a copy of or an extract from Council documents which have not already been released to the public in accordance with the provisions on public access to documents. Article 7 Legislative procedure and openness 1. The Council shall meet in public when it deliberates and votes on a draft legislative act. To that end, its agenda shall include a part entitled Legislative deliberations. 2. Documents submitted to the Council which are listed under an item on the Legislative deliberations part of its agenda shall be made public, and likewise those sections of the Council minutes which relate to that part of the agenda. 3. The opening to the public of Council meetings relating to the Legislative deliberations part of its agenda shall be made through public transmission by audiovisual means, notably in an overflow room and through broadcasting in all official languages of the institutions of the European Union using video-streaming. A recorded version shall remain available for at least one month on the Council's Internet site. The outcome of voting shall be indicated by visual means. The General Secretariat shall take steps to inform the public in advance of the dates and approximate time on which such audiovisual transmissions will take place and shall take all practical measures to ensure the proper implementation of this Article. 4. The results of votes and explanations of votes by members of the Council or their representatives on the Conciliation Committee provided for under the ordinary legislative procedure, as well as the statements in the Council minutes and the items in those minutes relating to the Conciliation Committee meeting shall be made public. 5. Where legislative proposals or initiatives are submitted to it the Council shall refrain from adopting acts which are not provided for by the Treaties, such as resolutions, conclusions or declarations other than those accompanying the adoption of the act and intended for entry in the Council minutes. Article 8 Other cases of Council deliberations open to the public and public debates 1. Where a non-legislative proposal is submitted to the Council relating to the adoption of rules which are legally binding in or for the Member States, by means of regulations, directives or decisions, on the basis of the relevant provisions of the Treaties, with the exception of internal measures, administrative or budgetary acts, acts concerning interinstitutional or international relations or non-binding acts (such as conclusions, recommendations or resolutions), the Council's first deliberation on important new proposals shall be open to the public. The Presidency shall identify which new proposals are important and the Council or Coreper may decide otherwise, whenever appropriate. The Presidency may decide, on a case-by-case basis, that the subsequent Council deliberations on one of the proposals referred to in the first subparagraph shall be open to the public, unless the Council or Coreper decides otherwise. 2. On a decision taken by the Council or by Coreper, acting by a qualified majority, the Council shall hold public debates on important issues affecting the interests of the European Union and its citizens. It shall be for the Presidency, any member of the Council, or the Commission to propose issues or specific subjects for such debates, taking into account the importance of the matter and its interest to citizens. 3. The General Affairs Council shall hold a public policy debate on the Council's 18-month programme. Policy debates in other Council configurations on their priorities shall also be held in public. The Commission's presentation of its five-year programme, of its annual work programme and of its annual policy strategy, as well as the ensuing debate in the Council, shall be public. 4. As from the sending of the provisional agenda pursuant to Article 3: (a) those items on the agenda of the Council which are open to the public in accordance with paragraph 1 shall be marked with the words public deliberation; (b) those items on the agenda of the Council which are open to the public in accordance with paragraphs 2 and 3 shall be marked with the words public debate. The opening to the public of Council deliberations and public debates in accordance with this Article shall be made through public transmission as described in Article 7(3). Article 9 Making votes, explanations of votes and minutes public in other cases 1. Where the Council adopts non-legislative acts referred to in Article 8(1), the results of votes and explanations of votes by Council members, as well as the statements in the Council minutes and the items in those minutes relating to the adoption of such acts, shall be made public. 2. Moreover, the results of votes shall be made public: (a) when the Council acts pursuant to Title V of the TEU, by a unanimous Council or Coreper decision taken at the request of one of their members; (b) in other cases, by Council or Coreper decision taken at the request of one of their members. When the result of a vote in the Council is made public in accordance with points (a) and (b) of the first subparagraph, the explanations of votes made when the vote was taken shall also be made public at the request of the Council members concerned, with due regard for these Rules of Procedure, legal certainty and the interests of the Council. Statements entered in the Council minutes and items in those minutes relating to the adoption of the acts referred to in points (a) and (b) of the first subparagraph shall be made public by Council or Coreper decision taken at the request of one of their members. 3. Except in cases where Council deliberations are open to the public in accordance with Articles 7 and 8, votes shall not be made public in the case of discussions leading to indicative votes or the adoption of preparatory acts. Article 10 Public access to Council documents The specific provisions regarding public access to Council documents are set out in Annex II. Article 11 Voting arrangements and quorum 1. The Council shall vote on the initiative of its President. The President shall, furthermore, be required to open a voting procedure on the initiative of a member of the Council or of the Commission, provided that a majority of the Council's members so decides. 2. The members of the Council shall vote in the order of the Member States laid down in the list of successive presidencies, beginning with the member who, according to that order, follows the member holding the office of President. 3. Where a vote is taken, any member of the Council may also act on behalf of not more than one other member (13). 4. The presence of a majority of the members of the Council who are, under the Treaties, entitled to vote is required to enable the Council to vote. When the vote is taken, the President, assisted by the General Secretariat, shall check that there is a quorum. 5. Until 31 October 2014, when a decision is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it shall be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the European Union calculated according to the population figures set out in Article 1 of Annex III. This paragraph shall also apply between 1 November 2014 and 31 March 2017 when a member of the Council so requests in accordance with Article 3(2) of the Protocol on transitional provisions. Article 12 Ordinary written procedure and silence procedure 1. Acts of the Council on an urgent matter may be adopted by a written vote where the Council or Coreper unanimously decides to use that procedure. In special circumstances, the President may also propose the use of that procedure; in such a case, written votes may be used where all members of the Council agree to that procedure. Agreement by the Commission to the use of the written procedure shall be required where the written vote is on a matter which the Commission has brought before the Council. A summary of acts adopted by the written procedure shall be drawn up every month by the General Secretariat. That summary shall contain any statements to be entered in the Council minutes. The sections of the summary which relate to adoption of legislative acts shall be made public. 2. On the initiative of the Presidency, the Council may act by means of a simplified written procedure called silence procedure: (a) for the purpose of adopting the text of a reply to a written question or, as appropriate, to an oral question submitted to the Council by a Member of the European Parliament, after the draft reply has been examined by Coreper (14): (b) for the purpose of appointing Members, and their alternates, of the Economic and Social Committee and of the Committee of the Regions, after the draft decision has been examined by Coreper; (c) for the purpose of deciding to consult other institutions, bodies, offices or agencies wherever such consultation is required by the Treaties; (d) for the purpose of implementing the common foreign and security policy through the COREU network (COREU silence procedure) (15). In that case, the relevant text shall be deemed to be adopted at the end of the period laid down by the Presidency depending on the urgency of the matter, except where a member of the Council objects. 3. The General Secretariat shall establish that the written procedures have been completed. Article 13 Minutes 1. Minutes of each meeting shall be drawn up and, when approved, shall be signed by the Secretary-General. He or she may delegate his or her power to sign to Directors-General of the General Secretariat. The minutes shall as a general rule contain in respect of each item on the agenda:  a reference to the documents submitted to the Council,  the decisions taken or the conclusions reached by the Council,  the statements made by the Council and those whose entry has been requested by a member of the Council or the Commission. 2. The draft minutes shall be drawn up by the General Secretariat within 15 days and submitted to the Council or to Coreper for approval. 3. Prior to such approval any member of the Council, or the Commission, may request that more details be inserted in the minutes regarding any item on the agenda. These requests may be made in Coreper. 4. The minutes of the Legislative deliberations part of meetings of the Council, once approved, shall be forwarded directly to national Parliaments, at the same time as to Member States governments. Article 14 Deliberations and decisions on the basis of documents and drafts drawn up in the languages provided for by the language rules in force 1. Except as otherwise decided unanimously by the Council on grounds of urgency, the Council shall deliberate and take decisions only on the basis of documents and drafts drawn up in the languages specified in the rules in force governing languages. 2. Any member of the Council may oppose discussion if the texts of any proposed amendments are not drawn up in such of the languages referred to in paragraph 1 as he or she may specify. Article 15 Signing of acts The text of the acts adopted by the Council and that of the acts adopted by the European Parliament and the Council in accordance with the ordinary legislative procedure shall be signed by the President in office at the time of their adoption and by the Secretary-General. The Secretary-General may delegate his or her power to sign to Directors-General of the General Secretariat. Article 16 (16) Absence of the possibility to participate in the vote For the purposes of application of these Rules of Procedure, due account will be taken, in accordance with Annex IV, of cases in which, under the Treaties, one or more members of the Council may not participate in the vote. Article 17 Publication of acts in the Official Journal 1. The following shall be published in the Official Journal of the European Union (hereinafter referred to as the Official Journal) by the Secretary-General: (a) the acts referred to in paragraph 1 and the second subparagraph of paragraph 2 of Article 297 of the TFEU; (b) the positions at first reading adopted by the Council in accordance with the ordinary legislative procedure, and the reasons underlying those positions; (c) the initiatives presented to the Council in accordance with Article 76 of the TFEU for the adoption of a legislative act; (d) international agreements concluded by the Union. Reference shall be made in the Official Journal to the entry into force of such agreements; (e) international agreements concluded by the Union in matters concerning the common foreign and security policy, unless the Council decides otherwise on the grounds of Articles 4 and 9 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (17). Reference shall be made in the Official Journal to the entry into force of agreements published in the Official Journal. 2. Unless the Council or Coreper decides otherwise, the following shall be published in the Official Journal by the Secretary-General: (a) initiatives presented to the Council in accordance with Article 76 of the TFEU in cases other than those referred to in paragraph 1(c); (b) directives and decisions referred to in the third subparagraph of Article 297(2) of the TFEU, recommendations and opinions, with the exception of the decisions referred to in paragraph 3 of this Article. 3. The Council or Coreper shall decide unanimously, on a case-by-case basis, whether there should be publication in the Official Journal by the Secretary-General of the decisions referred to in Article 25 of the TEU. 4. The Council or Coreper shall decide, on a case-by-case basis and taking account of possible publication of the basic act, whether the following should be published in the Official Journal by the Secretary-General: (a) the decisions implementing the decisions referred to in Article 25 of the TEU; (b) the decisions adopted in accordance with the first and second indents of Article 31(2) of the TEU; (c) other Council acts, such as conclusions or resolutions. 5. Where an agreement concluded between the Union or the European Atomic Energy Community and one or more States or international organisations sets up a body vested with powers of decision, the Council shall decide, when such an agreement is concluded, whether decisions to be taken by that body should be published in the Official Journal. Article 18 Notification of acts 1. Directives and decisions referred to in the third subparagraph of Article 297(2) of the TFEU shall be notified to their addressees by the Secretary-General or a Director-General acting on his or her behalf. 2. When they are not published in the Official Journal, the following acts shall be notified to their addressees by the Secretary-General or a Director-General acting on his or her behalf: (a) recommendations; (b) the decisions referred to in Article 25 of the TEU; 3. The Secretary-General or a Director-General acting on his or her behalf shall send to the Governments of the Member States and to the Commission certified copies of the Council directives and decisions referred to in the third subparagraph of Article 297(2) of the TFEU and of Council recommendations. Article 19 (18) Coreper, committees and working parties 1. Coreper shall be responsible for preparing the work of all the meetings of the Council and for carrying out the tasks assigned to it by the Council. It shall in any case (19) ensure consistency of the European Union's policies and actions and see to it that the following principles and rules are observed: (a) the principles of legality, subsidiarity, proportionality and providing reasons for acts; (b) rules establishing the powers of Union institutions, bodies, offices and agencies; (c) budgetary provisions; (d) rules on procedure, transparency and the quality of drafting. 2. All items on the agenda for a Council meeting shall be examined in advance by Coreper unless the latter decides otherwise. Coreper shall endeavour to reach agreement at its level to be submitted to the Council for adoption. It shall ensure adequate presentation of the dossiers to the Council and, where appropriate, shall present guidelines, options or suggested solutions. In the event of an emergency, the Council, acting unanimously, may decide to settle the matter without prior examination. 3. Committees or working parties may be set up by, or with the approval of, Coreper with a view to carrying out certain preparatory work or studies defined in advance. The General Secretariat shall update and make public the list of preparatory bodies. Only the committees and working parties on this list may meet as Council preparatory bodies. 4. Coreper shall be chaired, depending on the items on the agenda, by the Permanent Representative or the Deputy Permanent Representative of the Member State which holds the Presidency of the General Affairs Council. The Political and Security Committee shall be chaired by a representative of the High Representative of the Union for Foreign Affairs and Security Policy. The preparatory bodies of the various Council configurations, with the exception of the Foreign Affairs configuration, shall be chaired by a delegate of the Member State chairing the relevant configuration, unless the Council, acting by a qualified majority, decides otherwise. The list referred to in the second subparagraph of paragraph 3 shall also identify those preparatory bodies for which the Council has made other chairing arrangements, in accordance with Article 4 of the European Council Decision on the exercise of the Presidency of the Council. 5. For the preparation of meetings of Council configurations meeting once every six months, where held during the first half of this period, the meetings of committees other than Coreper and those of working parties held during the preceding six months shall be chaired by a delegate of the Member State whose turn it is to chair the said Council meetings. 6. Except where other chairing arrangements apply, when a dossier will essentially be dealt with during a six-month period, a delegate of the Member State holding the Presidency during that six-month period may, during the preceding six-month period, chair meetings of committees, other than Coreper, and working parties when they discuss that dossier. The practical implementation of this paragraph shall be the subject of an agreement between the two Presidencies concerned. In the specific case of the examination of the budget of the Union for a given financial year, meetings of Council preparatory bodies, other than Coreper, dealing with the preparation of Council agenda items on the examination of the budget shall be chaired by a delegate of the Member State which will hold the Council Presidency during the second six-month period of the year prior to the financial year in question. The same shall apply, with the agreement of the other Presidency, to the chairing of Council meetings at the time when the said budget items are discussed. The Presidencies concerned will consult on the practical arrangements. 7. In accordance with the relevant provisions referred to below, Coreper may adopt the following procedural decisions, provided that the items relating thereto have been included on its provisional agenda at least three working days before the meeting. Unanimity on the part of Coreper shall be required for any derogation from that period (20): (a) decision to hold a Council meeting in a place other than Brussels or Luxembourg (Article 1(3)); (b) authorisation to produce a copy of or an extract from a Council document for use in legal proceedings (Article 6(2)); (c) decision to hold a public debate in the Council or not to hold in public a given Council deliberation (Article 8(1), (2) and (3)); (d) decision to make the results of votes and the statements entered in the Council minutes public in the cases laid down in Article 9(2); (e) decision to use the written procedure (Article 12(1)); (f) approval or amendment of Council minutes (Article 13(2) and (3)); (g) decision to publish or not to publish a text or an act in the Official Journal (Article 17(2), (3) and (4)); (h) decision to consult an institution or body wherever such consultation is not required by the Treaties; (i) decision setting or extending a time limit for consultation of an institution or body; (j) decision to extend the periods laid down in Article 294(14) of the TFEU; (k) approval of the wording of a letter to be sent to an institution or body. Article 20 The Presidency and the smooth conduct of discussions 1. The Presidency shall be responsible for the application of these Rules of Procedure and for ensuring that discussions are conducted smoothly. In particular, the Presidency shall ensure that the provisions of Annex V concerning the Council's working methods are complied with. To ensure that discussions are conducted properly it may also, unless the Council decides otherwise, take any appropriate measure necessary to achieve the best possible use of the time available during meetings and in particular: (a) restrict the numbers per delegation present in the meeting room for discussion of a particular item, and decide whether to authorise the opening of an overflow room; (b) set the order in which items are to be taken and determine the duration of discussions on them; (c) organise the time allotted for discussion of a particular item, in particular through limiting the time during which participants may speak and determining the order in which they may take the floor; (d) ask delegations to present in writing their proposals for amendment of a text under discussion before a given date, together with a brief explanation if appropriate; (e) ask delegations which have identical or similar positions on a particular item, on a text or on part of a text to choose one of them to express their shared position at the meeting or in writing before the meeting. 2. Without prejudice to the provisions of Article 19(4) to (6) and to its powers and its overall political responsibility, the six-monthly Presidency shall be assisted in all its responsibilities by the other members of the pre-established group of three Member States referred to in Article 1(4) on the basis of the 18-month programme or pursuant to other arrangements agreed between them. It shall also be assisted, where appropriate, by the representative of the Member State next holding the Presidency. At the Presidency's request and acting on its instructions, that representative or a member of that group shall replace it as and when required, shall relieve it, where necessary, of certain tasks and shall ensure the continuity of the Council's proceedings. Article 21 (21) (22) Reports from committees and working parties Notwithstanding the other provisions of these Rules of Procedure, the Presidency shall organise the meetings of the various committees and working parties so that their reports are available before the Coreper meetings at which they are to be examined. Unless considerations of urgency require otherwise, the Presidency shall postpone to a subsequent Coreper meeting any legislative acts on which the committee or working party has not completed its discussions at least five working days prior to Coreper's meeting. Article 22 Quality of drafting (23) In order to assist the Council in its task of ensuring the drafting quality of the legislative acts which it adopts, the Legal Service shall be responsible for checking the drafting quality of proposals and draft acts at the appropriate stage, as well as for bringing drafting suggestions to the attention of the Council and its bodies, pursuant to the Interinstitutional Agreement of 22 December 1998 on common guidelines for the quality of drafting of Community legislation (24). Throughout the legislative process, those who submit texts in connection with the Council's proceedings shall pay special attention to the quality of the drafting. Article 23 The Secretary-General and the General Secretariat 1. The Council shall be assisted by a General Secretariat, under the responsibility of a Secretary-General appointed by the Council acting by a qualified majority. 2. The Council shall decide on the organisation of the General Secretariat (25). Under its authority the Secretary-General shall take all the measures necessary to ensure the smooth running of the General Secretariat. 3. The General Secretariat shall be closely and continually involved in organising, coordinating and ensuring the coherence of the Council's work and implementation of its 18-month programme. Under the responsibility and guidance of the Presidency, it shall assist the latter in seeking solutions. 4. The Secretary-General shall submit to the Council the draft estimate of the expenditure of the Council in sufficient time to ensure that the time limits laid down by the financial provisions are met. 5. The Secretary-General shall have full responsibility for administering the appropriations entered in Section II - European Council and Council - of the budget and shall take all measures necessary to ensure that they are properly managed. He or she shall implement the appropriations in question in accordance with the provisions of the Financial Regulation applicable to the budget of the Union. Article 24 Security The rules on security shall be adopted by the Council acting by a qualified majority. Article 25 Duties as depositary of agreements In the event of the Secretary-General of the Council being designated as depositary of an agreement concluded by the Union or the European Atomic Energy Community and one or more States or international organisations, the acts of ratification, acceptance or approval of those agreements shall be deposited at the address of the Council. In such instances the Secretary-General shall perform the duties of a depositary and shall also ensure that the dates of entry into force of such agreements are published in the Official Journal. Article 26 Representation before the European Parliament The Council shall be represented before the European Parliament or its committees by the Presidency or, with the latter's agreement, by a member of the pre-established group of three Member States referred to in Article 1(4), by the following Presidency or by the Secretary-General. The Council may also be represented before European Parliament committees by senior officials of the General Secretariat, acting on instructions from the Presidency. The Foreign Affairs Council shall be represented before the European Parliament or its committees by its President. He or she may, where necessary, ask to be replaced by the member of that configuration representing the Member State holding the six-monthly presidency of the Council. On instructions from its President, the Foreign Affairs Council may also be represented before European Parliament committees by senior officials of the European External Action Service or, where appropriate, of the General Secretariat. The Council may also present its views to the European Parliament by means of a written statement. Article 27 Provisions concerning the form of acts The provisions concerning the form of acts are set out in Annex VI. Article 28 Correspondence addressed to the Council Correspondence to the Council shall be sent to the President at the following address of the Council: Council of the European Union rue de la Loi/Wetstraat 175 B-1048 Brussels ANNEX I List of Council configurations 1. General affairs (26); 2. Foreign affairs (27); 3. Economic and financial affairs (28); 4. Justice and home affairs (29); 5. Employment, social policy, health and consumer affairs; 6. Competitiveness (internal market, industry and research) (30); 7. Transport, telecommunications and energy; 8. Agriculture and fisheries; 9. Environment; 10. Education, youth and culture (31). It is for each Member State to determine the way in which it is represented in the Council, in accordance with Article 16(2) of the TEU. Several Ministers may participate as full members of the same Council configuration, with the agenda and the organisation of proceedings being adjusted accordingly (32). ANNEX II Specific provisions regarding public access to Council documents Article 1 Scope Any natural or legal person shall have access to Council documents subject to the principles, conditions and limits laid down in Regulation (EC) No 1049/2001 and the specific provisions laid down in this Annex. Article 2 Consultation as regards third-party documents 1. For the purpose of applying Article 4(5) and Article 9(3) of Regulation (EC) No 1049/2001 and unless it is clear, upon examination of the document in the light of Article 4(1), (2) and (3) of Regulation (EC) No 1049/2001, that it shall not be disclosed, the third party concerned shall be consulted if: (a) the document is a sensitive document as defined in Article 9(1) of Regulation (EC) No 1049/2001; (b) the document originates from a Member State and:  was submitted to the Council before 3 December 2001; or  the Member State concerned requested that it not be disclosed without its prior agreement. 2. In all other cases, where the Council receives an application for a third-party document in its possession, the General Secretariat, for the purpose of applying Article 4(4) of Regulation (EC) No 1049/2001, shall consult the third party concerned unless it is clear, upon examination of the document in the light of Article 4(1), (2) and (3) of Regulation (EC) No 1049/2001, that it shall or shall not be disclosed. 3. The third party shall be consulted in writing (including by e-mail) and be given a reasonable time limit for its reply, taking into account the time limit laid down in Article 7 of Regulation (EC) No 1049/2001. In the cases referred to in paragraph 1, the third party shall be asked to give its opinion in writing. 4. Where the document does not fall within paragraph 1(a) or (b) and the General Secretariat, in the light of the third party's negative opinion, is not satisfied that Article 4(1) or (2) of Regulation (EC) No 1049/2001 is applicable, the Council shall be seized of the matter. If the Council envisages the release of the document, the third party shall be informed immediately in writing of the Council's intention to release the document after a time period of at least 10 working days. At the same time, the third party's attention shall be drawn to Article 279 of the TFEU. Article 3 Requests for consultation received from other institutions or from Member States Requests for consultations with the Council made by another institution or a Member State concerning an application for a Council document shall be sent via e-mail to access@consilium.europa.eu or by fax to +32(0)2 281 63 61. The General Secretariat shall give its opinion on behalf of the Council promptly, taking into account any time limit required for a decision to be made by the institution or the Member State concerned, and at the latest within five working days. Article 4 Documents originating from Member States Any request by a Member State under Article 4(5) of Regulation (EC) No 1049/2001 shall be made in writing to the General Secretariat. Article 5 Referral of requests by Member States When a Member State refers a request to the Council, it shall be handled in accordance with Articles 7 and 8 of Regulation (EC) No 1049/2001 and the relevant provisions of this Annex. In the event of a total or partial refusal of access, the applicant shall be informed that any confirmatory application must be addressed directly to the Council. Article 6 Address for applications Applications for access to a document shall be addressed in writing to the Secretary-General of the Council, rue de la Loi/Wetstraat 175, B-1048 Brussels, by e-mail to access@consilium.europa.eu or by fax to +32(0)2 281 63 61. Article 7 Processing of initial applications Subject to Article 9(2) and (3) of Regulation (EC) No 1049/2001, any application for access to a Council document shall be handled by the General Secretariat. Article 8 Processing of confirmatory applications Subject to Article 9(2) and (3) of Regulation (EC) No 1049/2001, any confirmatory application shall be decided upon by the Council. Article 9 Charges The charges for producing and sending copies of Council documents shall be set by the Secretary-General. Article 10 Public register of Council documents 1. The General Secretariat shall be responsible for providing public access to the register of Council documents. 2. In addition to the references to documents, it shall be indicated in the register which documents drawn up after 1 July 2000 have already been released to the public. Subject to Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (33) and Article 16 of Regulation (EC) No 1049/2001, their content shall be made available on the Internet. Article 11 Documents directly accessible to the public 1. This Article shall apply to all Council documents, provided that they are not classified and without prejudice to the possibility of making a written application in accordance with Article 6 of Regulation (EC) No 1049/2001. 2. For the purpose of this Article:  circulation shall mean distribution of the final version of a document to the members of the Council, their representatives or delegates,  legislative document shall mean any document drawn up or received in the course of procedures for the adoption of a legislative act. 3. The General Secretariat shall make the following documents available to the public as soon as they have been circulated: (a) documents of which neither the Council nor a Member State is the author, which have been made public by their author or with his or her agreement; (b) provisional agenda for meetings of the Council in its various configurations; (c) any text adopted by the Council and intended to be published in the Official Journal. 4. Provided that they are clearly not covered by any of the exceptions laid down in Article 4 of Regulation (EC) No 1049/2001, the General Secretariat may also make the following documents available to the public as soon as they have been circulated: (a) provisional agenda of committees and working parties; (b) other documents, such as information notes, reports, progress reports and reports on the state of discussions in the Council or one of its preparatory bodies which do not reflect individual positions of delegations, excluding Legal Service opinions and contributions. 5. The General Secretariat shall make legislative documents and the following documents available to the public, in addition to the documents referred to in paragraphs 3 and 4, as soon as they have been circulated: (a) cover notes and copies of letters concerning legislative acts and acts referred to in Article 8(1) of the Rules of Procedure addressed to the Council by other institutions or bodies of the European Union or, subject to Article 4(5) of Regulation (EC) No 1049/2001, by a Member State; (b) documents submitted to the Council which are listed under an item on its agenda included in the legislative deliberations part or marked with the words public deliberation or public debate in accordance with Article 8 of the Rules of Procedure; (c) notes submitted to Coreper and/or to the Council for approval (I/A and A item notes) concerning draft legislative acts and acts referred to in Article 8(1) of the Rules of Procedure, as well as the draft legislative acts and acts referred to in Article 8(1) of the said Rules to which they refer; (d) acts adopted by the Council during an ordinary or a special legislative procedure and joint texts approved by the Conciliation Committee under the ordinary legislative procedure. 6. After adoption of one of the acts referred to in paragraph 5(d) or final adoption of the act concerned, the General Secretariat shall make available to the public any documents relating to this act which were drawn up before one of such acts and which are not covered by any of the exceptions laid down in Article 4(1), (2) and (3), second subparagraph, of Regulation (EC) No 1049/2001, such as information notes, reports, progress reports and reports on the state of discussions in the Council or in one of its preparatory bodies (outcomes of proceedings), excluding Legal Service opinions and contributions. At the request of a Member State, documents which are covered by the first subparagraph and reflect the individual position of that Member State's delegation in the Council shall not be made available to the public. ANNEX III Detailed rules for implementing the provisions concerning the weighting of votes in the Council Article 1 For the purposes of implementing Article 16(5) of the TEU and Article 3(3) and (4) of the Protocol on transitional provisions, the total population of each Member State for the period from 1 December 2009 to 31 December 2010 shall be as follows: Member State Population (Ã  1 000) Germany 82 002,4 France 64 350,8 United Kingdom 61 576,1 Italy 60 045,1 Spain 45 828,2 Poland 38 135,9 Romania 21 498,6 Netherlands 16 485,8 Greece 11 260,4 Belgium 10 750,0 Portugal 10 627,3 Czech Republic 10 467,5 Hungary 10 031,0 Sweden 9 256,3 Austria 8 355,3 Bulgaria 7 606,6 Denmark 5 511,5 Slovakia 5 412,3 Finland 5 326,3 Ireland 4 450,0 Lithuania 3 349,9 Latvia 2 261,3 Slovenia 2 032,4 Estonia 1 340,4 Cyprus 796,9 Luxembourg 493,5 Malta 413,6 Total 499 665,1 Threshold (62 %) 309 792,4 Article 2 1. Before 1 September each year, Member States shall communicate to the Statistical Office of the European Union the data concerning their total population as at 1 January of the current year. 2. With effect from 1 January each year, the Council shall, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year, amend the figures set out in Article 1. This Decision shall be published in the Official Journal. ANNEX IV Referred to in Article 16 1. In application of the following provisions of these Rules of Procedure and for decisions in respect of which, under the Treaties, one or several members of the Council or of Coreper may not participate in the vote, account is not to be taken of votes by such member(s): (a) Article 1(3), second subparagraph (holding of a meeting in a place other than Brussels or Luxembourg); (b) Article 3(7) (inclusion on the agenda of an item other than those appearing on the provisional agenda); (c) Article 3(8) (maintaining as a B item on the agenda an A item which would otherwise have had to be withdrawn from the agenda); (d) Article 5(2), as regards the presence of the European Central Bank only (deliberation without the presence of the European Central Bank); (e) Article 9(2), first subparagraph, point (b), and second and third subparagraphs (making public the results of votes, explanations of votes, statements in the Council minutes and items in those minutes relating to cases other than those referred to in paragraph 1); (f) Article 11(1), second subparagraph (opening of a voting procedure); (g) Article 12(1) (use of the written procedure); (h) Article 14(1) (decision to deliberate and take decisions exceptionally on the basis of documents and drafts not drawn up in all the languages) (34); (i) Article 17(2)(a) (non-publication in the Official Journal of an initiative presented by a Member State pursuant to Article 76 of the TFEU); (j) Article 17(2)(b) (non-publication in the Official Journal of certain directives, decisions, recommendations and opinions); (k) Article 17(5) (whether to publish in the Official Journal decisions taken by a body set up under an international agreement). 2. A member of the Council or of Coreper may not make use of the following provisions of these Rules of Procedure in connection with decisions on which, under the Treaties, that member may not participate in the vote: (a) Article 3(8) (possibility of a member of the Council requesting withdrawal of an A item from the agenda); (b) Article 11(1), second subparagraph (possibility of a member of the Council requesting the opening of a voting procedure); (c) Article 11(3) (possibility of a member of the Council acting on behalf of another in a vote); (d) Article 14(2) (possibility for any member of the Council to oppose discussion if the texts of any proposed amendments are not drawn up in the language he or she has specified). ANNEX V Council working methods Preparation for meetings 1. The Presidency shall ensure that a file is submitted to Coreper by a working party or by a committee only when there is reasonable prospect of progress or clarification of positions being achieved at that level. Conversely, files may be referred to a working party or to a committee again only when necessary, and in any event only with the remit to tackle precise, well-defined problems. 2. The Presidency shall take the steps necessary to advance work between meetings. It can, for example, with the agreement of the working party or committee, undertake in the most efficient way necessary consultations on specific problems with a view to reporting back to the working party or committee concerned on possible solutions. It can also conduct written consultations by requesting delegations to react in written form to a proposal before the next meeting of the working party or committee. 3. Whenever appropriate, delegations shall set out the positions they are likely to take in a forthcoming meeting in written form before that meeting. When that includes proposals for amending text, delegations shall suggest specific wording. Wherever possible, written input shall be submitted jointly by delegations maintaining identical positions. 4. Coreper shall avoid going over ground already covered in the preparation of its proceedings. That shall apply in particular to I items, to information on the organisation and order of its business and to information on the agenda and organisation of forthcoming Council meetings. Wherever possible, delegations shall raise Any other business items when Coreper's proceedings are being prepared rather than in Coreper itself. 5. The Presidency shall convey to delegations as soon as possible when Coreper's proceedings are being prepared all the information necessary to allow thorough preparation of Coreper's proceedings, including information on what the Presidency expects to achieve from the discussion on each agenda item. Conversely, the Presidency shall, as appropriate, encourage delegations to communicate to the other delegations, when Coreper's proceedings are being prepared, information on the positions they will be taking in Coreper. In this context the Presidency shall finalise Coreper's agenda. The Presidency may convene more frequently the groups that prepare Coreper's proceedings, when required by circumstances. Conduct of meetings 6. No item shall be placed on the Council agenda simply for presentation by the Commission or by a Council member, except where a debate on new major initiatives is planned. 7. The Presidency shall refrain from placing on Coreper's agenda items for information only. Such information, e.g. on the outcome of meetings in another forum or with a third State or another institution, procedural or organisational questions, etc., should instead be transmitted to delegations when Coreper's proceedings are being prepared, whenever possible in written form, and should not be repeated in Coreper. 8. At the start of a meeting, the Presidency shall give any further information necessary regarding the handling of the meeting and in particular indicate the length of time it intends to be devoted to each item. It shall refrain from making lengthy introductions and avoid repeating information which is already known to delegations. 9. At the start of a discussion on a substantive point, the Presidency shall, depending on the type of discussion which is needed, indicate to delegations the maximum length of their interventions on that point. In most cases interventions should not exceed two minutes. 10. Full table rounds shall be proscribed in principle; they may be used only in exceptional circumstances on specific questions, with a time limit on interventions set by the Presidency. 11. The Presidency shall give as much focus as possible to discussions, in particular by requesting delegations to react to compromise texts or specific proposals. 12. During and at the end of meetings the Presidency shall refrain from making lengthy summaries of the discussions and shall confine itself to concluding briefly on the results (substance and/or procedure) achieved. 13. Delegations shall avoid repeating points made by previous speakers. Their interventions shall be brief, substantive and to the point. 14. Like-minded delegations shall be encouraged to hold consultations with a view to the presentation by a single spokesperson of a common position on a specific point. 15. When discussing texts, delegations shall make concrete drafting proposals, in writing, rather than merely express their disagreement with a particular proposal. 16. Unless indicated otherwise by the Presidency, delegations shall refrain from taking the floor when in agreement with a particular proposal; in this case silence shall be taken as agreement in principle. ANNEX VI Provisions concerning the forms of acts A. Form of Regulations: 1. Regulations adopted jointly by the European Parliament and the Council and Council Regulations shall include: (a) in their title the word Regulation, followed by a serial number, the date of their adoption and an indication of their subject-matter; Implementing Regulations adopted by the Council in accordance with Article 291(2) of the TFEU shall include in their title the words Implementing Regulation; (b) the words The European Parliament and the Council of the European Union or The Council of the European Union, as appropriate; (c) a reference to the provisions under which the Regulation is adopted, preceded by the words Having regard to; (d) a citation containing a reference to proposals submitted and to opinions obtained and consultations held; (e) a statement of the reasons on which the Regulation is based, preceded by the word Whereas: , the recitals being numbered; (f) the words have adopted this Regulation or has adopted this Regulation, as appropriate, followed by the enacting terms of the Regulation. 2. Regulations shall be divided into Articles, if appropriate grouped into chapters and sections. 3. The final Article of a Regulation shall fix the date of entry into force, where that date is before or after the 20th day following publication. 4. The final Article of a Regulation shall be followed by: (a) (i) the words This Regulation shall be binding in its entirety and directly applicable in all Member States, or (ii) the words This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties , in any cases in which an act is not applicable to, or in, all Member States (35); (b) the words Done at ¦. , followed by the date on which the Regulation was adopted, and (c) in the case of: (i) a Regulation adopted jointly by the European Parliament and the Council, the words: For the European Parliament The President For the Council The President followed by the name of the President of the European Parliament and of the President of the Council in office at the time when the Regulation is adopted; (ii) a Council Regulation, the words: For the Council The President followed by the name of the President of the Council in office at the time when the Regulation is adopted. B. Forms of Directives, Decisions, Recommendations and Opinions 1. Directives and Decisions adopted jointly by the European Parliament and the Council, and Directives and Decisions of the Council, shall include in their titles the word Directive or Decision; Implementing Directives and Decisions adopted by the Council in accordance with Article 291(2) of the TFEU shall include in their titles the words Implementing Directive or Implementing Decision; 2. Recommendations and Opinions issued by the Council shall include in their titles the word Recommendation or Opinion. 3. The provisions relating to Regulations set out in A above shall apply mutatis mutandis, subject to the relevant provisions of the Treaties, to Directives and Decisions. C. Forms of Decisions referred to in Article 25 of the TEU Those Decisions shall bear the following headings: Council Decision, a serial number (year/number/CFSP), the date of adoption and the subject-matter. (1) This paragraph reproduces Article 237 of the Treaty on the functioning of the European Union (hereinafter referred to as the TFEU) (2) This paragraph reproduces point (b) of the sole Article of the Protocol on the location of the seats of the institutions and of certain bodies, offices, agencies and departments of the European Union. (3) This paragraph reproduces Article 1 of the European Council Decision of 1 December 2009 on the exercise of the Presidency of the Council (OJ L 315, 2.12.2009, p. 50). (4) These two sentences are taken, with some adjustments, from the first subparagraph of Article 16(6) of the Treaty on European Union (hereinafter referred to as the TEU) and point (a) of Article 236 of the TFEU. (5) These two sentences reproduce the second subparagraph of Article 16(6) of the TEU. (6) This paragraph reproduces the first sentence of Article 3 of the European Council Decision of 1 December 2009 on the exercise of the Presidency of the Council. (7) This sentence reproduces the third subparagraph of Article 16(6) of the TEU. (8) See statement (a) set out below: (a) Re Article 2(5), second subparagraph: When the Foreign Affairs Council is convened to discuss common commercial policy issues, its President will ask to be replaced by the six-monthly Presidency as provided for in Article 2(5), second subparagraph. (9) See statement (b) set out below: (b) Re Article 2(6): The 18-month programme will include a general introductory section setting the programme in the context of the European Union's longer term strategic orientations. On this section, the three Presidencies in charge of preparing the draft 18-month programme will consult with the three subsequent Presidencies, as part of the appropriate consultations referred to in the third sentence of paragraph 6. The draft 18-month programme should also have regard, inter alia, to relevant points arising from the dialogue on the political priorities for the year, conducted at the Commission's initiative. (10) See statements (c) and (d) set out below: (c) Re Article 3(1) and (2): The President will endeavour to ensure that, in principle, the provisional agenda for each meeting of the Council dealing with implementation of the Title of the TFEU relating to the area of freedom, security and justice and any documents relating to the items involved reach members of the Council at least 21 days before the beginning of the meeting. (d) Re Articles 1 and 3: Without prejudice to Article 30(2) of the TEU, which specifies that an extraordinary Council meeting may be convened at very short notice in cases requiring a rapid decision, the Council is aware of the need for matters relating to the common foreign and security policy to be dealt with swiftly and efficiently. The arrangements in Article 3 shall not prevent this need from being met. (11) This subparagraph reproduces the last sentence of Article 4 of the Protocol on the role of national Parliaments in the European Union. (12) This sentence reproduces the first sentence of Article 16(8) of the TEU. (13) This paragraph reproduces Article 239 of the TFEU. (14) See statement (e) set out below: (e) Re Article 12(2)(a), (b) and (c): In accordance with the Council's regular practice, the time limit fixed will normally be three working days.; (15) See statement (f) set out below: (f) Re Article 12(2)(d): The Council would point out that the COREU network must be used in accordance with the Council conclusions of 12 June 1995 (doc. 7896/95) concerning the Council's working methods. (16) See statement (g) set out below: (g) Re Article 16 and Annex IV: The Council agrees that the provisions of Article 16 and Annex IV apply to acts for the adoption of which some members of the Council are, under the Treaties, not entitled to vote. However, application of Article 7 of the TEU is not covered by those provisions. In the first application of the provisions on enhanced cooperation, the Council will, in the light of experience acquired in other fields, consider any adaptations necessary to Article 16 of and Annex IV to these Rules of Procedure. (17) OJ L 145, 31.5.2001, p. 43. (18) These provisions are without prejudice to the role of the Economic and Financial Committee as laid down in Article 134 of the TFEU and to existing Council Decisions thereon (OJ L 358, 31.12.1998, p. 109 and OJ L 5, 1.1.1999, p. 71). (19) See statement (h) set out below: (h) Re Article 19(1): Coreper will ensure consistency and observance of the principles set out in paragraph 1, in particular for matters where substantive preparation is undertaken in other fora. (20) See statement (i) set out below: (i) Re Article 19(7): If a member of the Council considers that a draft procedural decision submitted to Coreper for adoption in accordance with Article 19(7) raises a question of substance, the draft decision will be submitted to the Council. (21) These provisions are without prejudice to the role of the Economic and Financial Committee as laid down in Article 134 of the TFEU and to existing Council Decisions thereon (OJ L 358, 31.12.1998, p. 109 and OJ L 5, 1.1.1999, p. 71). (22) See statement (j) set out below: (j) Re Article 21: Reports from working parties and any other documents used as a basis for Coreper's discussions should be sent to delegations in time to allow for their examination. (23) See statement (k) set out below: (k) Re Article 22: The Council Legal Service has also been instructed to provide assistance to Member States responsible for an initiative within the meaning of Article 76(b) of the TFEU for the purpose inter alia of checking the quality of drafting of such initiatives if that assistance is requested by the Member State concerned. See statement (l) set out below: (l) Re Article 22: Members of the Council will comment on proposals for official codification of legislative texts within 30 working days of the circulation of such proposals by the General Secretariat. Members of the Council will ensure that those provisions of a proposal for the recasting of legislative texts which have been taken from the preceding act without substantive amendment are examined in accordance with the principles established for examination of codification proposals. (24) OJ C 73, 17.3.1999, p. 1. (25) Paragraph 1 and the first subparagraph of paragraph 2 reproduce Article 240(2) of the TFEU. (26) This configuration is established by Article 16(6), second subparagraph, of the TEU. (27) This configuration is established by Article 16(6), third subparagraph, of the TEU. (28) Including budget. (29) Including civil protection. (30) Including tourism. (31) Including audiovisual affairs. (32) See statement (m) set out below: (m) Re Annex I, second paragraph: The Presidency will organise Council agendas by grouping together related agenda items, in order to facilitate attendance by the relevant national representatives, particularly where a given Council configuration has to deal with clearly distinguishable sets of topics. (33) OJ L 8, 12.1.2001, p. 1. (34) See statement (n) set out below: (n) Re Annex IV, paragraph 1(h): The Council confirms that present practice whereby the texts serving as a basis for its deliberations are drawn up in all the languages will continue to apply. (35) See statement (o) set out below: (o) Re Annex VI, paragraph A.4(a)(ii): The Council would point out that, in the cases provided for in the Treaties where an act is not applicable to or in all Member States, it is necessary to make clear its territorial application in the reasons given for and content of the act concerned.